Exhibit 10.1

CONTRIBUTION AND CONVEYANCE AGREEMENT

By and Among

PBF LOGISTICS LP,

PBF LOGISTICS GP LLC,

PBF ENERGY INC.,

PBF ENERGY COMPANY LLC,

PBF HOLDING COMPANY LLC,

DELAWARE CITY REFINING COMPANY LLC,

DELAWARE CITY TERMINALING COMPANY LLC

and

TOLEDO REFINING COMPANY LLC

Dated as of May 8, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      4    ARTICLE II TRANSACTIONS PRECEDING THE EFFECTIVE
TIME      9   

Section 2.1

 

Limited Liability Company Interest in the General Partner

     9   

Section 2.2

 

Delaware City Assets

     9    ARTICLE III CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS      9   

Section 3.1

 

Distributions by Delaware City Refining and Toledo Refining to Holding

     9   

Section 3.2

 

Contribution by Holding to the Partnership

     10   

Section 3.3

 

Distribution by Holding to PBF Energy

     10   

Section 3.4

 

Redemption of Holding’s Initial Limited Partner Interests

     10   

Section 3.5

 

Retention of General Partner Interest

     10   

Section 3.6

 

Payment and Contribution of Cash by the Public Through the Underwriters

     10   

Section 3.7

 

Payment of Transaction Expenses and Distribution by the Partnership to PBF
Energy

     10    ARTICLE IV DEFERRED ISSUANCE AND DISTRIBUTION      11    ARTICLE V
INDEMNIFICATION      11   

Section 5.1

 

Environmental Indemnification for Benefit of the Partnership Group

     11   

Section 5.2

 

Environmental Indemnification for Benefit of the PBF Indemnitees

     11   

Section 5.3

 

Additional Indemnification

     12   

Section 5.4

 

Survival

     14    ARTICLE VI FURTHER ASSURANCES      14    ARTICLE VII EFFECTIVE TIME
     14    ARTICLE VIII MISCELLANEOUS      14   

Section 8.1

 

Order of Completion of Transactions

     14   

Section 8.2

 

Construction of Agreement

     15   

Section 8.3

 

Successors and Assigns

     15   

Section 8.4

 

No Third Party Beneficiaries

     15   

Section 8.5

 

Counterparts

     15   

Section 8.6

 

Choice of Law

     15   

Section 8.7

 

Severability

     15   

Section 8.8

 

Amendment or Modification

     15   

Section 8.9

 

Integration

     16   

Section 8.10

 

Deed; Bill of Sale; Assignment

     16   

Section 8.11

 

Notice

     16   

Section 8.12

 

Survival

     17   

 

i



--------------------------------------------------------------------------------

Schedules   

Schedule 2.2-A

 

Delaware City Assets

  

Schedule 2.2-B

 

Toledo Assets

  

Schedule 5.1

 

Retained Environmental Liabilities

   Exhibits   

Exhibit A

 

Pipeline Easement

  

Exhibit B

 

Utility Easement

  

Exhibit C

 

Access Easement

  

Exhibit D

 

Form of Certificate of Conveyance

  

Exhibit E

 

Deed

  

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION AND CONVEYANCE AGREEMENT

This Contribution and Conveyance Agreement, dated as of May 8, 2014 (this
“Agreement”), is by and among PBF Logistics LP, a Delaware limited partnership
(the “Partnership”), PBF Logistics GP LLC, a Delaware limited liability company
(the “General Partner”), PBF Energy Inc., a Delaware corporation (“PBF”), PBF
Energy Company LLC, a Delaware limited liability company (“PBF Energy”), PBF
Holding Company LLC, a Delaware limited liability company (“Holding”), Delaware
City Refining Company LLC, a Delaware limited liability company (“Delaware City
Refining”), Delaware City Terminaling Company LLC, a Delaware limited liability
company (“Delaware City Terminaling”), and Toledo Refining Company LLC, a
Delaware limited liability company (“Toledo Refining”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.” Capitalized terms used herein shall have the meanings assigned
to such terms in Article I.

RECITALS

WHEREAS, the General Partner and Holding have formed the Partnership, pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the purpose in the preceding recital, each of
the following actions has been taken prior to the date hereof:

 

1. PBF Energy formed the General Partner under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed the required
amount of capital in exchange for all of the membership interests in the General
Partner.

 

2. The General Partner and Holding formed the Partnership under the terms of the
Delaware LP Act for the purposes set forth in the Agreement of Limited
Partnership of the Partnership dated February 25, 2013 (the “Initial Partnership
Agreement”).

 

3. In connection with the Partnership’s formation, the General Partner and
Holding contributed to the Partnership $0 in cash and $1,000 in cash (the
“Initial Capital Contribution”), respectively, in exchange for a 0% noneconomic
general partner interest and a 100% limited partner interest (the “Initial
Limited Partner Interest”), respectively.

 

4. PBF Energy contributed the limited liability company interest in the General
Partner to Holding.

 

5. Delaware City Refining formed Delaware City Terminaling under the terms of
the Delaware LLC Act and contributed the required amount of capital in exchange
for all of the membership interests in Delaware City Terminaling.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
hereinafter:

 

1



--------------------------------------------------------------------------------

1. Delaware City Refining will contribute to Delaware City Terminaling, pursuant
to a Deed (as defined below) and a Certificate of Conveyance (as defined below),
the Delaware City Assets (as defined below), subject to the Delaware City
Easements (as defined below).

 

2. Toledo Refining will distribute to Holding, pursuant to a Certificate of
Conveyance, the Toledo Assets (as defined below) and the Toledo Easement (as
defined below).

 

3. Delaware City Refining will distribute to Holding, pursuant to a Certificate
of Conveyance, its 100% membership interest in Delaware City Terminaling (the
“Delaware City Interests”) (which entity owns a 100% interest in the Delaware
City Assets, subject to the Delaware City Easements).

 

4. Holding will contribute to the Partnership (i) pursuant to a Certificate of
Conveyance, 100% of the equity interests in Delaware City Terminaling (which
entity owns the Delaware City Assets, subject to the Delaware City Easements),
and (ii) pursuant to a Certificate of Conveyance, the Toledo Assets and the
Toledo Easement, and will exchange its 100% limited partner interest in the
Partnership for (A) 74,053 Common Units (as defined below) of the Partnership
and 15,886,553 Subordinated Units (as defined below) of the Partnership,
representing an aggregate 50.2% limited partner interest in the Partnership,
(B) all of the Incentive Distribution Rights (as defined below) of the
Partnership, (C) the right to receive a distribution from the Partnership (as
set forth below) as reimbursement for certain pre-formation capital expenditures
attributable to the Delaware City Assets and the Toledo Assets (the
“Pre-Formation Capital Expenditures”), (D) the right to receive the Borrowed
Funds Distribution (as defined below) and (E) the right to receive the Deferred
Issuance and Distribution (as defined below). The General Partner will retain
its noneconomic general partner interest in the Partnership.

 

5. Holding will distribute to PBF Energy (A) its interest in the General Partner
(B) 74,053 Common Units and 15,886,553 Subordinated Units, (C) all of the
Incentive Distribution Rights of the Partnership, (D) the right to receive a
distribution from the Partnership as reimbursement for the Pre-Formation Capital
Expenditures, (D) the right to receive the Borrowed Funds Distribution and
(E) the right to receive the Deferred Issuance and Distribution.

 

6. In connection with the Offering (as defined below), the Partnership will
issue 13,750,000 Common Units, representing an aggregate 43.3% limited partner
interest in the Partnership, to the public through the Underwriters (as defined
below) in exchange for the contribution by the public, through the Underwriters,
to the Partnership of $316.3 million, or $297.3 million, net of underwriting
discounts and commissions (the “IPO Proceeds”) and will grant the Underwriters
the over-allotment option (the “Over-Allotment Option”) to purchase an
additional 2,062,500 Common Units, representing an aggregate 6.5% limited
partner interest in the Partnership, in exchange for the contribution by the
public, through the Underwriters, to the Partnership of $47.4 million or
$44.5 million net of underwriting discounts and commissions (the “Option
Proceeds”).

 

2



--------------------------------------------------------------------------------

7. The Partnership will use a portion of the IPO Proceeds to (A) pay transaction
expenses, estimated to be approximately $5.8 million (excluding the underwriting
discounts), (B) pay debt issuance costs of approximately $2.0 million related to
the Partnership’s loan facilities and (C) make a cash distribution of
$30.0 million to PBF Energy as reimbursement for the Pre-Formation Capital
Expenditures (the “Proceeds Distribution”).

 

8. The Partnership will (i) use the remainder of the IPO Proceeds estimated to
be approximately $259.5 million to (A) purchase $254.5 million U.S. Treasury or
other similar securities (“Treasuries”), which will be used to fund anticipated
capital expenditures and (B) to retain $5.0 for general partnership purposes,
(ii) borrow an amount equal to the IPO Proceeds under a term loan (the “Borrowed
Funds”) guaranteed by PBF Energy (the “Recourse Loan”) and (iii) distribute the
Borrowed Funds to PBF Energy (the “Borrowed Funds Distribution”).

 

9. Holding, PBF Energy, the Partnership and the General Partner will execute the
Omnibus Agreement, in substantially the form attached as an exhibit to the
Registration Statement, with such changes as such parties may agree, pursuant to
which such parties shall agree to certain matters with respect to, among other
things, intellectual property, business opportunities, rights of first offer,
payment by the Partnership of an administrative fee to Holding, and allocation
and reimbursement of certain expenses, as provided therein.

WHEREAS, upon the expiration of the period during which the Underwriters may
exercise the Over-Allotment Option, if the Underwriters have not exercised any
portion of the Over-Allotment Option, the Partnership will issue 2,062,500
additional Common Units to PBF Energy. However, to the extent that the
Underwriters exercise any portion of the Over-Allotment Option, the Partnership
will (i) use the proceeds from the Over-Allotment Option to purchase additional
Treasuries, which will be used to fund anticipated capital expenditures,
(ii) borrow an amount of debt equal to the proceeds from the Over-Allotment
Option guaranteed by PBF Energy under a term loan (the “Over-Allotment Option
Debt”), (iii) distribute the proceeds of the Over-Allotment Option Debt to PBF
Energy, and (iv) issue to PBF Energy a number of Common Units equal to 2,062,500
less the number of Common Units purchased by the Underwriters in connection in
the Over-Allotment Option.

WHEREAS, the members or partners of the Parties have taken all limited liability
company and partnership action, as the case may be, required to approve the
transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including all of the terms and provisions of
the applicable common law of such Governmental Authority), as interpreted and
enforced at the time in question.

“Borrowed Funds” has the meaning set forth in the recitals.

“Borrowed Funds Distribution” has the meaning set forth in the recitals.

“Certificate of Conveyance” means a certificate of conveyance in the form
attached hereto as Exhibit D.

“Closing Date” means the date of the closing of the Offering.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Deed” means a deed in the form attached hereto as Exhibit E.

“Deferred Issuance and Distribution” has the meaning assigned to such term in
the Partnership Agreement.

“Delaware City Assets” has the meaning set forth in Section 2.1.

“Delaware City Easements” means a pipeline easement, in the form attached hereto
as Exhibit A, and a utility easement, in the form attached hereto as Exhibit B.

“Delaware City Interests” has the meaning assigned to such term in the preamble.

“Delaware City Refining” has the meaning assigned to such term in the preamble.

“Delaware City Terminaling” has the meaning assigned to such term in the
preamble.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

 

4



--------------------------------------------------------------------------------

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Effective Time” means immediately prior to the closing of the Offering pursuant
to the Underwriting Agreement.

“Environmental Laws” means all applicable federal, regional, state, and local
laws, statutes, rules, regulations, orders, ordinances, judgments, codes,
injunctions, decrees, permits and other legally enforceable requirements and
rules of common law relating to (i) pollution or protection of human health, the
environment or natural resources; (ii) any Release or threatened Release of, or
exposure to, Hazardous Substances; (iii) greenhouse gas emissions; or (iv) the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport, arrangement for disposal or transport, handling or Release
of any Hazardous Substances. Without limiting the foregoing, “Environmental
Laws” include, without limitation, the federal Comprehensive Environmental
Response, Compensation, and Liability Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Endangered Species Act, the Toxic Substances Control Act, the
Occupational Safety and Health Act and other environmental conservation and
protection laws, each as amended through the Closing Date.

“Environmental Losses” means any Losses suffered or incurred by reason of or
arising out of (i) any violation or correction of violation of Environmental
Laws; or (ii) any event, circumstance, action, omission, condition or
environmental matter (including, without limitation, the exposure to, presence
of, Release or threatened Release of Hazardous Substances) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, response, abatement, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws or to satisfy any applicable Voluntary Cleanup Program,
(B) the performance of a supplemental environmental project authorized or
consented to by a Governmental Authority in partial or whole mitigation of a
fine or penalty, (C) the cost or expense of the preparation and implementation
of any investigatory closure, remedial or corrective action or other plans
required or necessary under Environmental Laws or to satisfy any applicable
Voluntary Cleanup Program and (D) the cost and expense for any environmental or
toxic tort pre-trial, trial, or appellate legal or litigation support work.

“General Partner” has the meaning assigned to such term in the preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hazardous Substance” means (i) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated by, or as to which liability may attach under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended through the Closing Date, (ii)

 

5



--------------------------------------------------------------------------------

radioactive materials, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea formaldehyde insulation, toxic mold or radon and
(iii) oil as defined in the Oil Pollution Act of 1990, as amended, including
oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, other
refined petroleum hydrocarbon and petroleum products.

“Holding” has the meaning assigned to such term in the preamble.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“Indemnified Party” has the meaning set forth in Section 5.3(c).

“Indemnifying Party” has the meaning set forth in Section 5.3(c).

“Initial Capital Contribution” has the meaning assigned to such term in the
recitals.

“Initial Limited Partner Interest” has the meaning assigned to such term in the
recitals.

“Initial Partnership Agreement” has the meaning assigned to such term in the
recitals.

“IPO Proceeds” has the meaning assigned to such term in the recitals.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to pledges, liens,
indebtedness, security interest, charges, equities or other claims or
encumbrances. The term “Lien” shall include easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations. For the purposes of
this Agreement, a Person shall be deemed to be the owner of any property which
they have acquired or hold subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person in a transaction
intended to create a financing.

“Losses” means all losses, damages, liabilities (including, without limitation,
tax liabilities), claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including, without limitation, court costs
and reasonable attorney’s and experts’ fees) of any and every kind or character,
known or unknown, fixed or contingent.

“Offering” means the initial public offering of the Partnership’s Common Units.

“Omnibus Agreement” means the Omnibus Agreement, substantially in the form filed
as an exhibit to the Registration Statement.

“Option Closing Date” has the meaning assigned to such term in the Partnership
Agreement.

“Option Proceeds” has the meaning assigned to such term in the recitals.

 

6



--------------------------------------------------------------------------------

“Over-Allotment Option” has the meaning assigned to such term in the recitals.

“Over-Allotment Option Debt” has the meaning assigned to such term in the
recitals.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of PBF Logistics LP, substantially in the form filed as an
exhibit to the Registration Statement.

“Partnership” has the meaning assigned to such term in the preamble.

“Partnership Group” means the General Partner, the Partnership and all of the
Partnership’s Subsidiaries, treated as a single consolidated entity.

“Partnership Group Assets” means, collectively, the Delaware City Assets and the
Toledo Assets.

“Partnership Group Covered Environmental Losses” has the meaning assigned to
such term in Section 5.2.

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” has the meaning assigned to such term in the preamble.

“PBF Energy” has the meaning assigned to such term in the preamble.

“PBF Entities” means PBF Energy, and any Person controlled, directly or
indirectly, by PBF Energy, other than the General Partner or a member of the
Partnership Group, and “PBF Entity” means any of the PBF Entities.

“PBF Indemnitees” means PBF, Holding and PBF Energy, and any Person controlled,
directly or indirectly, by PBF Energy, other than the General Partner or a
member of the Partnership Group.

“PBF Indemnitors” means PBF, Holding and PBF Energy, jointly and severally.

“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent;
(b) liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker’s compensation and
unemployment insurance or other types of social security benefits.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.

 

7



--------------------------------------------------------------------------------

“Pre-Formation Capital Expenditures” has the meaning assigned to such term in
the recitals.

“Proceeds Distribution” has the meaning assigned to such term in the recitals.

“Recourse Loan” has the meaning set forth in the recitals.

“Registration Statement” means the Partnership’s Registration Statement on Form
S-1 filed with the Commission (Registration No. 333-1985024), as amended and
effective at the Effective Time.

“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment,
including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Substance

“Retained Assets” means the assets and investments owned by the PBF Entities
immediately prior to the Effective Time other than the Partnership Group Assets.

“Retained Environmental Liabilities” has the meaning set forth in
Section 5.1(a).

“Subordinated Units” has the meaning assigned to such term in the Partnership
Agreement.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if such Person,
directly or by one or more Subsidiaries of such Person, or a combination
thereof, controls such partnership on the date of determination, or (c) any
other Person (other than a corporation or a partnership) in which such Person,
one or more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors, managers or other governing body of such Person.

“Toledo Assets” means the assets, tangible and intangible, fixed and contingent,
and the access rights, as set forth on Schedule 2.2-B, free and clear of any
Liens.

“Toledo Easement” means an access easement, in the form attached hereto as
Exhibit C.

“Toledo Refining” has the meaning assigned to such term in the preamble.

 

8



--------------------------------------------------------------------------------

“Treasuries” has the meaning assigned to such term in the recitals.

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

“Underwriters” means those underwriters listed in the Underwriting Agreement.

“Underwriting Agreement” means the underwriting agreement by and among the
Partnership, the General Partner, PBF Energy, Barclays Capital Inc. and UBS
Securities LLC, as representatives of the Underwriters, dated as of May 8, 2014.

ARTICLE II

TRANSACTIONS PRECEDING THE EFFECTIVE TIME

The Parties acknowledge and agree that the following actions have occurred or
shall occur prior to the Effective Time:

Section 2.1 Limited Liability Company Interest in the General Partner. PBF
Energy shall have contributed, transferred, assigned and conveyed to Holding,
its successors and assigns, all right, title and interest of PBF Energy in and
to the limited liability company interest in the General Partner, which Holding
shall have accepted as a capital contribution.

Section 2.2 Delaware City Assets. Delaware City Refining shall have contributed,
transferred, assigned and conveyed to Delaware City Terminaling, its successors
and assigns, pursuant to a Deed and a Certificate of Conveyance, all right,
title and interest of Delaware City Refining in and to the properties or assets,
tangible and intangible, fixed and contingent, held by Delaware City Refining,
as set forth on Schedule 2.2-A (collectively, the “Delaware City Assets”),
subject to the Delaware City Easements, free and clear of any Liens, except
Permitted Liens, which Delaware City Terminaling shall have accepted as a
capital contribution.

ARTICLE III

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time in the
order set forth herein:

Section 3.1 Distributions by Delaware City Refining and Toledo Refining to
Holding.

(a) Delaware City Refining hereby grants, distributes, bargains, conveys,
assigns, transfers, sets over and delivers, to Holding, its successors and its
assigns, for its and their own use forever, pursuant to a Certificate of
Conveyance, all right, title and interest in and to, the Delaware City Interests
(which entity owns the Delaware City Assets, subject to the Delaware City
Easements).

(b) Toledo Refining hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers, to Holding, its successors and its assigns,
for its and their own use forever, pursuant to a Certificate of Conveyance, all
right, title and interest in and to the Toledo Assets and the Toledo Easement.

 

9



--------------------------------------------------------------------------------

Section 3.2 Contribution by Holding to the Partnership. Holding hereby grants,
bargains, contributes, assigns, transfers, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to (1) the Delaware City Interests (which
entity owns the Delaware City Assets, subject to the Delaware City Easements),
pursuant to a Certificate of Conveyance and (2) the Toledo Assets and the Toledo
Easement pursuant to a Certificate of Conveyance, and the Partnership hereby
accepts such membership interests and assets, in exchange for (i) 74,053 Common
Units and 15,886,553 Subordinated Units representing an aggregate 50.2% limited
partner interest in the Partnership, (ii) the Incentive Distribution Rights,
(iii) the right to receive the Proceeds Distribution as reimbursement for the
Pre-Formation Capital Expenditures, (iv) the right to receive the Borrowed Funds
Distribution and (v) the right to receive the Deferred Issuance and
Distribution.

Section 3.3 Distribution by Holding to PBF Energy. Holding hereby distributes,
conveys, assigns, transfers, sets over and delivers to PBF Energy, its
successors and assigns, for its and their own use forever, pursuant to a
Certificate of Conveyance, all right, title and interest in and to (i) its
interest in the General Partner, (ii) 74,053 Common Units and 15,886,553
Subordinated Units, (iii) the Incentive Distribution Rights, (iv) the right to
receive the Proceeds Distribution as reimbursement for the Pre-Formation Capital
Expenditures, (v) the right to receive the Borrowed Funds Distribution and
(vi) the right to receive the Deferred Issuance and Distribution.

Section 3.4 Redemption of Holding’s Initial Limited Partner Interests. For and
in consideration of the payment by the Partnership of $1,000 to Holding as a
refund of the Initial Capital Contribution to the Partnership, along with 100%
of any interest or profit that resulted from the investment or other use of such
Initial Capital Contribution, the Partnership hereby redeems all of the Initial
Limited Partner Interests of Holding.

Section 3.5 Retention of General Partner Interest. The General Partner hereby
retains its noneconomic general partner interest in the Partnership.

Section 3.6 Payment and Contribution of Cash by the Public Through the
Underwriters. The Parties acknowledge that the Partnership is undertaking the
Offering and the public, through the Underwriters, pursuant to the Underwriting
Agreement, will agree to make a capital contribution to the Partnership of
$316.3 million in cash ($297.3 million, net of underwriting discounts) to the
Partnership in exchange for 13,750,000 Common Units, representing an aggregate
43.3% limited partner interest in the Partnership, and the Over-Allotment
Option.

Section 3.7 Payment of Transaction Expenses and Distribution by the Partnership
to PBF Energy. The Parties acknowledge the payment and distribution by the
Partnership, in connection with the transactions contemplated hereby, of
(a) estimated transaction expenses paid to PBF Energy in the amount of
approximately $5.0 (exclusive of the Underwriters’ discount and any structuring
fee); (b) the Proceeds Distribution; and (c) the Borrowed Funds Distribution.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRED ISSUANCE AND DISTRIBUTION

Upon the earlier to occur of the expiration of the Over-Allotment Option period
or the exercise in full of the Over-Allotment Option, the Partnership shall
issue to PBF Energy a number of additional Common Units that is equal to the
difference, if any, of (a) the total number of Option Units less (b) the
aggregate number of Common Units, if any, actually purchased by and issued to
the Underwriters pursuant to the exercise(s) of the Over-Allotment Option. Upon
each exercise of the Over-Allotment Option, the Partnership shall (i) use the
Option Proceeds from each such exercise, net of the Underwriters’ discounts and
commissions, to purchase Treasuries, which will be used to fund anticipated
capital expenditures, (ii) borrow an equal amount of debt equal to the proceeds
from the Over-Allotment Option guaranteed by PBF Energy and (iii) distribute the
proceeds of such additional borrowing to PBF Energy.

ARTICLE V

INDEMNIFICATION

Section 5.1 Environmental Indemnification for Benefit of the Partnership Group.

(a) From and after the Effective Time, the PBF Indemnitors shall retain and be
solely responsible, among the Parties, for all Environmental Losses related to
the matters identified on Schedule 5.1 hereto (the “Retained Environmental
Liabilities”). From and after the Effective Time, the PBF Indemnitors, jointly
and severally, shall indemnify, defend, save and hold harmless the Partnership
Group Members and their respective affiliates, successors and assigns, and their
respective directors, officers, employees, partners, agents and representatives
from and against certain losses, damages, liabilities, claims, demands, causes
of action, judgments, settlements, fines, penalties, costs and expenses arising
from, resulting from or attributable to the Retained Environmental Liabilities.
Obligations with respect to claims made pursuant to this Section 5.1(a) related
to Retained Environmental Liabilities shall not terminate.

(b) From and after the Effective Time, the PBF Indemnitors shall indemnify,
defend and hold harmless the Partnership Group Members and their respective
affiliates, successors and assigns, and their respective directors, officers,
employees, partners, agents and representatives from and against losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses arising from, resulting from or
attributable to any Environmental Losses suffered or incurred by the Partnership
Group Members relating to the ownership or operation of the Partnership Group
Assets that occurred or existed on or before the Closing Date, but only to the
extent such Environmental Losses (I) occurred or existed on or before the
Closing Date, even if such Environmental Losses do not accrue until after the
Closing Date, and (II) are identified prior to the 20th anniversary of the
Closing Date.

Section 5.2 Environmental Indemnification for Benefit of the PBF Indemnitees.
The Partnership Group shall indemnify, defend and hold harmless the PBF
Indemnitees from and against any Environmental Losses suffered or incurred by
the PBF Indemnitees relating to the ownership or operation of the Partnership
Group Assets to the extent occurring after the Closing Date (the “Partnership
Group Covered Environmental Losses”), except to the extent (a) that the

 

11



--------------------------------------------------------------------------------

Partnership Group is indemnified with respect to any such Environmental Losses
that are Retained Environmental Losses under Section 5.1(a) and (b) that such
indemnification shall not apply to the extent of any negligence, willful
misconduct or criminal conduct of any PBF Indemnitee that caused or contributed
to such Environmental Loss.

Section 5.3 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 5.1, the PBF Indemnitors, jointly and severally, shall either cure, as
applicable, or indemnify, defend, save and hold harmless the Partnership Group
Members from and against (I) any and all tax liabilities arising prior to the
Closing Date or in connection with the closing of the Offering; (II) all taxes
that the Partnership Group Members incur in connection with this Agreement
unless prohibited by applicable law; and (III) Losses of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by any
Partnership Group Member by reason of or arising out of any:

(i) failure of the Partnership Group to be the owner on the Closing Date of
(x) valid and indefeasible title to the Partnership Group Assets, (y) valid and
indefeasible easement rights, rights-of-way, leasehold and/or fee ownership
interests in and to the lands on which any of the Delaware City Assets or Toledo
Assets are located and (z) valid title to the equity interests in Delaware City
Terminaling to the extent that such failure renders the Partnership Group liable
or unable to use or operate the Delaware City Assets and in substantially the
same manner as they were used and operated immediately prior to the Closing
Date;

(ii) failure of the Partnership Group to have on the Closing Date any consent or
governmental permit to the extent that such failure renders the Partnership
Group unable to use or operate the Partnership Group Assets in substantially the
same manner as they were operated immediately prior to the Closing Date; or

(iii) events or conditions associated with the Retained Assets.

(b) In addition to and not in limitation of the indemnification provided under
Section 5.2, Partnership Group, jointly and severally, shall either cure, as
applicable, or indemnify, defend, save and hold harmless the PBF Indemnitees
from and against (I) any and all tax liabilities arising after the Closing Date
or in connection with the closing of the Offering; and (II) Losses of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by any PBF Indemnitee by reason of or arising out of any events or
conditions associated with the Partnership Group Assets after the Effective
Time, except to the extent that the Partnership Group is indemnified with
respect to any such Losses pursuant to Section 5.1 or Section 5.3(a).

(c) The party seeking indemnification pursuant to this Article V (the
“Indemnified Party”) agrees that promptly after it becomes aware of facts giving
rise to a claim for indemnification under this Article V, it will provide notice
thereof in writing to the party from which the Indemnified Party seeks
indemnification (the “Indemnifying Party”), specifying the nature of and
specific basis for such claim; provided, that failure to timely provide such
notice shall not affect the right of the Indemnified Party’s indemnification
under this Section 5.3, except in the event and only to the extent the
Indemnifying Party is materially prejudiced by such delay or omission.

 

12



--------------------------------------------------------------------------------

(d) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this
Section 5.3, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (such consent not to be
unreasonably withheld) of the Indemnified Party (with the concurrence of the
Conflicts Committee, if the Indemnified Party is a Partnership Group Member)
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include the admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party, and
involves anything other than the payment of money by the Indemnifying Party.

(e) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Section 5.3, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party reasonably
considers relevant to such defense and the making available to the Indemnifying
Party, at no cost to the Indemnifying Party, of any directors, officers or
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to endeavor to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this subsection (e).
In no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Section 5.3; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party reasonably informed as to
the status of any such defense, but the Indemnifying Party shall have the right
to retain sole control over such defense.

(f) An Indemnified Party shall take all commercially reasonable steps to
mitigate damages with respect to any claim for which it is seeking
indemnification and shall use commercially reasonable efforts to avoid any costs
or expenses associated with such claim and, if such costs and expenses cannot be
avoided, to minimize the amount thereof.

(g) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the

 

13



--------------------------------------------------------------------------------

Indemnified Party under contractual indemnities from third parties. The
Indemnified Party hereby agrees to use reasonable efforts to realize any
applicable insurance proceeds or amounts recoverable under such contractual
indemnities, provided, however, that the costs and expenses of the Indemnified
Party in connection with such efforts shall be promptly reimbursed by the
Indemnifying Party.

(h) The date on which the Indemnifying Party receives notification of a claim in
accordance with Section 5.3(c) for indemnification shall determine whether such
claim is timely made.

(I) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION UNDER THIS SECTION 5.3 COVER OR INCLUDE
CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR
DAMAGES OR LOST PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION
UNDER THIS SECTION 5.3.

Section 5.4 Survival. All indemnification obligations under this Article V shall
survive any expiration or termination of this Agreement, and shall remain in
full force and effect.

ARTICLE VI

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE VII

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article III of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article III
of this Agreement shall be effective and operative in accordance with
Article III, without further action by any Party hereto.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Order of Completion of Transactions. The transactions provided for
in Article III of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein. Following the completion of the
transactions provided for in Article III, the transactions provided for in
Article IV, if they occur, shall be completed.

 

14



--------------------------------------------------------------------------------

Section 8.2 Construction of Agreement. Unless otherwise specified, all
references herein are to the Articles, Sections, Schedule and Exhibits of this
Agreement and all Schedules and Exhibits are incorporated herein. All headings
herein are intended solely for convenience of reference and shall not affect the
meaning or interpretation of the provisions of this Agreement. Unless expressly
provided otherwise, the word “including” as used herein does not limit the
preceding words or terms and shall be read to be followed by the words “without
limitation” or words having similar import. Unless expressly provided otherwise,
all references to days, weeks, months and quarters mean calendar days, weeks,
months and quarters, respectively. A reference to any Party to this Agreement or
another agreement or document includes the Party’s permitted successors and
assigns. Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender. Except where specifically stated
otherwise, any reference to any Applicable Law or agreement shall be a reference
to the same as amended, supplemented or reenacted from time to time. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

Section 8.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

Section 8.4 No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assigns of a Party.

Section 8.5 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.

Section 8.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the State of Delaware.

Section 8.7 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be valid and effective under Applicable
Law, but if any provision of this Agreement or the application of any such
provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.

Section 8.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto. Each
such instrument shall be reduced to writing and shall be designated on its face
an “Amendment” or an “Addendum” to this Agreement.

 

15



--------------------------------------------------------------------------------

Section 8.9 Integration. This Agreement and the instruments referenced herein
together constitute the entire agreement among the Parties pertaining to the
subject matter hereof and supersede all prior agreements and understandings of
the Parties in connection therewith. No promise, representation or inducement
has been made by any of the Parties concerning the subject matter of this
Agreement and none of the Parties shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

Section 8.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

Section 8.11 Notice. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official government mail system, five (5) business days after mailing,
provided said notice is sent first-class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally-recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) business day after deposit therewith
prepaid; or (d) if by e-mail, one (1) business day after delivery with receipt
confirmed. All notices will be addressed to the Parties at the respective
addresses as follows:

If to PBF Energy Inc.:

PBF Energy Inc.

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, Esq., General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

If to Holding:

PBF Holding Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, Esq., General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

 

16



--------------------------------------------------------------------------------

If to PBF Energy:

PBF Energy Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, Esq., General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

If to the Partnership Group:

PBF Logistics GP LLC

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jim Fedena, Senior VP, Logistics

Telecopy No: (973) 455-7500

Email: jim.fedena@pbfenergy.com

with a copy, which shall not constitute notice, to:

PBF Logistics LP

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Matt Lucey, Executive VP

Telecopy No: (973) 455-7500

Email: matthew.lucey@pbfenergy.com

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

Section 8.12 Survival. All indemnification obligations and covenants under this
Agreement shall survive the expiration or termination of this Agreement in
accordance with their terms.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.

 

PBF LOGISTICS LP

By: PBF Logistics GP LLC, its general partner

By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:   Secretary

 

PBF LOGISTICS GP LLC By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:  
Secretary

 

PBF ENERGY INC. By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:   Secretary

 

PBF ENERGY COMPANY LLC By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:  
Secretary

 

PBF HOLDING COMPANY LLC By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:  
Secretary

SIGNATURE PAGE TO THE CONTRIBUTION AND CONVEYANCE AGREEMENT



--------------------------------------------------------------------------------

DELAWARE CITY REFINING

COMPANY LLC

By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:   Secretary

 

DELAWARE CITY TERMINALING COMPANY LLC By:   /s/ Jeffrey Dill Name:   Jeffrey
Dill Title:   Secretary

 

TOLEDO REFINING COMPANY LLC By:   /s/ Jeffrey Dill Name:   Jeffrey Dill Title:  
Secretary

SIGNATURE PAGE TO THE CONTRIBUTION AND CONVEYANCE AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.2-A

Delaware City Assets

 

1. Loop Track Unloading Facility

2. Double Loop Track – consisting of 17,165 feet of track including eight
(8) turnouts

3. Two (2) turnouts connecting to the NS railroad lead track

4. 25 railcar unloading spots and associated piping and pump station (6 pumps
and motors and sump pump)

5. Motor Control Center (MCC) building with controls and lighting

6. 1400 square foot office/change room

7. Oil mist lubrication system for the pumps and motors

8. Two instrument air compressors, air dryers and associated piping

9. Firewater system, including pump, shelter, foam building, piping and hydrants

10. Overhead hoist over the pump pit

11. 6 Coriolis flow meters, 2 Omni computers and proving connections

12. In-line sampler system

13. Eyewash stations and fire extinguishers

14. Perimeter fencing and gate, electronic turnstile, area lighting and security
camera

15. 15 railcar unloading spots with all associated piping, lighting, grounding
and controls.

16. Pedestrian bridge

17. 150,000 gallon firewater tank and (11) elevated fire monitors

18. Eyewash stations, safety shower and fire extinguishers

19. Track pans with drains to storm water header

     [Items 15 through 19 are part of ongoing project and not fully operational]



--------------------------------------------------------------------------------

Schedule 2.2-B

Toledo Assets

Four LACT Units and Associated Meters



--------------------------------------------------------------------------------

Schedule 5.1

Retained Environmental liabilities

On June 14, 2013, two administrative appeals were filed by the Sierra Club and
Delaware Audubon regarding a permit Delaware City Refining Company LLC (“DCR”)
obtained to allow loading of crude oil onto barges. The appeals allege that both
the loading of crude oil onto barges and the operation of the Delaware City rail
unloading terminal violate Delaware’s Coastal Zone Act. The first appeal is
Number 2013-1 before the State Coastal Zone Industrial Control Board (the “CZ
Board”), and the second appeal is before the Environmental Appeals Board and
appeals Secretary’s Order No. 2013-A-0020. The CZ Board held a hearing on the
first appeal on July 16, 2013, and ruled in favor of DCR and the State of
Delaware and dismissed Appellants’ appeal for lack of standing. Sierra Club and
Delaware Audubon have appealed that decision to the Delaware Superior Court, New
Castle County, Case No. N13A-09-001 ALR, and DCR and the State have filed
cross-appeals. Briefs have been filed in this appeal but no date has been set
for a decision by the Superior Court. A hearing on the second appeal before the
Environmental Appeals Board, case no. 2013-06, was held on January 13, 2014, and
the Board ruled in favor of DCR and the State and dismissed the appeal for lack
of jurisdiction. A written decision by the Board has been issued and the
Appellants have the right to appeal the decision to Superior Court. If the
Appellants in one or both of these matters ultimately prevail, the outcome may
have an adverse material effect on our financial condition, results of
operations or cash flows.



--------------------------------------------------------------------------------

EXHIBIT A

PIPELINE EASEMENT



--------------------------------------------------------------------------------

Tax Parcel No: 12-008.00-015

Prepared by and return to:

Shawn P. Tucker, Esquire

Drinker Biddle & Reath LLP

1100 North Market Street

Suite 1000

Wilmington, Delaware 19801

PIPELINE EASEMENT

THIS PIPELINE EASEMENT (this “Easement”) is made on the 13th day of May, 2014
from DELAWARE CITY TERMINALING COMPANY, LLC, a Delaware limited liability
company (hereinafter “Grantor”), to DELAWARE CITY REFINING COMPANY, LLC, a
Delaware limited liability company (hereinafter “Grantee”).

For and in consideration of TEN DOLLARS AND NO/100ths ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in connection with that certain Contribution and Conveyance
Agreement by and among PBF Logistics LP, PBF Logistics GP LLC, PBF Energy
Company LLC, PBF Holding Company LLC, Delaware City Refining Company LLC,
Delaware City Terminaling Company LLC and Toledo Refining Company LLC, dated as
of May 8, 2014, Delaware City Terminaling Company LLC, a Delaware limited
liability company, whose address is One Sylvan Way, Second Floor, Parsippany,
New Jersey, 07054 (“Grantor”), does hereby GRANT and CONVEY to Delaware City
Refining Company LLC, a Delaware limited liability company, whose address is One
Sylvan Way, Second Floor, Parsippany, New Jersey, 07054 (“Grantee”), its
successors and assigns, an exclusive right of way and easement (the “Easement”)
to (a) operate, inspect, protect, maintain, repair, replace, change the size of
and remove (collectively, “Use”) one (1) pipeline, having a diameter of up to
twenty four inches (24”) (the “Pipeline”), and (b) construct, install, operate,
maintain, repair, replace and remove appurtenances to the Pipeline, including,
but not limited to, fittings, tie-overs, valves, corrosion control equipment,
communication equipment, including fiber, and any other appurtenances necessary
for the Pipeline (collectively, together with the Pipeline, the “Facilities”),
for the purpose of transporting oil, gas, other hydrocarbons, water, or any
other liquids, gases or other substances that can be legally transported through
a pipeline in, on, over, across and under the land owned by Grantor and located
in Delaware City, Delaware, as described in the metes and bounds in Exhibit “A”
and depicted in Exhibit “B” attached hereto and made part hereof (the “Land”).

TO HAVE AND TO HOLD the Easement unto Grantee, its successors and assigns,
subject however, to the conditions, covenants and agreements to be kept,
observed and performed by Grantor and Grantee as follows:

 

  1. The Easement granted herein shall be fifty feet (50’) in width.

 

  2. The Pipeline (and any related underground Facilities) is in compliance with
applicable law. Grantor and Grantee further agree as follows:

 

A-1



--------------------------------------------------------------------------------

  (a) Notwithstanding the foregoing, Grantee shall have the right to install
Facilities (i) on the surface of the Land, and (ii) between any surface
Facilities and any underground Facilities, in each case as is reasonably
necessary (in Grantee’s judgment) for the Use of the Pipeline,

 

  (b) Grantee shall have the right from time to time to cut and remove any
trees, undergrowth or other obstructions, if any, growing or located in the
Easement that may interfere with Grantee’s Use of the Facilities.

 

  (c) Grantee shall from time to time inspect the Easement and repair within a
reasonable time any sink holes, soil erosion, sloughing or impairment to natural
drainage affecting the Easement and occasioned solely by the existence of the
Facilities.

 

  3. Grantee shall have a permanent, non-exclusive right of ingress to and
egress from the Easement on, over and across the Land for any lawful purpose
related to the Easement; provided, however, that to the extent reasonably
practicable, Grantee shall limit such right of ingress and egress to roads or
other routes customarily used or designated therefor by Grantor.

 

  4. Grantee shall, at its sole cost and expense, construct, operate and
maintain the Facilities in accordance with applicable law.

 

  5. Except where caused by the willful misconduct or sole or gross negligence
of Grantor or its agents or employees, Grantee agrees to defend, indemnify and
hold harmless Grantor from all claims, demands and causes of action of any kind
for bodily injury, death, or loss or damage of property of any person arising
out of or resulting from the acts or omissions of Grantee, its contractors,
agents, employees, or invitees in connection with Grantee’s Use of the Easement.

 

  6. Grantor reserves the right to use the Land for all purposes not
inconsistent with the Easement, so long as such use does not interfere with Use
of the Facilities. Grantor agrees not to change the grade over the Easement.

 

  7. Grantee shall have full responsibility, at its sole risk, cost and expense,
to obtain prior to commencing operations hereunder, and thereafter maintain
during the term hererof, any and all necessary permits, including, without
limitation, those permits required to cross any and all roads, railroads, canals
and other private, public and quasi public rights of way with the Facilities.
Grantee agrees to pay all taxes which may be levied or assessed on the
Facilities.

 

  8.

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) business days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt

 

A-2



--------------------------------------------------------------------------------

  requested; (c) if mailed by an internationally-recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid; or (d) if by e-mail, one (1) business day
after delivery with receipt confirmed. All notices, demands and requests to be
sent to the parties shall be sent or made at the addresses set forth in the
introductory paragraph of this Pipeline Easement.

 

  9. The terms and conditions hereof shall be binding upon and shall inure to
the benefit of the parties hereto, their respective successors and assigns.

 

  10. This Pipeline Easement shall be construed in accordance with the laws of
the State of Delaware, without giving effect to its principles of conflict of
laws.

 

  11. This Pipeline Easement may be executed in multiple counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one instrument.

[Signatures begin next page.]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Pipeline Easement as of the
date of the parties’ acknowledgment set forth below, to be effective as of the
13th day of May, 2014.

 

GRANTOR:

 

DELAWARE CITY TERMINALING COMPANY LLC, a Delaware limited liability company

By:     Name:     Title:    

STATE DELAWARE

COUNTY OF NEW CASTLE, SS.:

On this, the 13th day of May, 2014, before me, the undersigned officer,
personally appeared                     , who acknowledged him/herself to be the
                     of Delaware City Terminaling Company, LLC, a Delaware
limited liability company, and that s/he, as such officer, being authorized so
to do, executed the foregoing instrument for the purposes therein contained by
signing the name of the of such entity by him/herself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public

[Notarial Seal]

My Commission Expires:

SIGNATURE PAGE TO THE PIPELINE EASEMENT



--------------------------------------------------------------------------------

GRANTEE:

 

DELAWARE CITY REFINING COMPANY LLC, a Delaware limited liability company

By:     Name:     Title:    

STATE OF DELAWARE

COUNTY OF NEW CASTLE, SS:

On this, the 13th day of May, 2014, before me, the undersigned officer,
personally appeared                     , who acknowledged him/herself to be the
                     of Delaware City Refining Company, LLC, a Delaware limited
liability company, and that s/he, as such officer, being authorized so to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the of such entity by him/herself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public

[Notarial Seal]

My Commission Expires:

SIGNATURE PAGE TO THE PIPELINE EASEMENT



--------------------------------------------------------------------------------

Exhibit “A”

Description of the Land

File No. 23370-ESMT-01                                          January 27, 2014

Description of a 20’ wide Pipeline Easement through Parcel 4A, South Tract, land
now or formerly of Delaware City Refining Company LLC (Deed Record
20100601-0026890), situate southeasterly of Delaware Route 1, southwesterly of
School House Road, easterly of Bear Corbitt Road and northerly of Norfolk
Southern Railroad Company Reybold Industrial Track Right of Way, Red Lion
Hundred, New Castle County, Delaware (through Tax Parcels 12-007.00-023 and
12-007.00-007).

ALL THAT CERTAIN tract, piece or parcel of land situate southeasterly of
Delaware Route 1, southwesterly of School House Road, easterly of Bear Corbitt
Road and northerly of Norfolk Southern Railroad Company Reybold Industrial Track
Right of Way, and shown as a 20’ wide Pipeline Easement on a plan prepared by
VanDemark & Lynch, Inc., Engineers, Planners and Surveyors, Wilmington, Delaware
on file No. 23370-ESMT-01, dated January 27, 2014, entitled “Exhibit Plan,
Pipeline Easement, prepared for, Delaware City Refining Company, LLC”, and being
more particularly described as follows, to wit:

BEGINNING at a point on the northerly side of Norfolk Southern Railroad Company
Reybold Industrial Track Right of Way, at 60’ wide, a southerly line for
Parcel 4A, South Tract, land now or formerly of Delaware City Refining Company
LLC (Deed Record 20100601-0026890), said point being measured the three
(3) following described courses and distances along the said northerly side of
Norfolk Southern Railroad from the intersection of the easterly side of Bear
Corbitt Road, State Road No. 7, a variable width public road, with the said
northerly side of Norfolk Southern Railroad,

 

  1. Easterly, by a curve to the left having a radius of 22,890.00 feet, an arc
length of 1,612.09 feet to a point, said point being distant by a chord of North
86°37’43” East, 1,611.76 feet from the last described point;

 

  2. Easterly, by a curve to the left having a radius of 22,920.00 feet, an arc
length of 728.92 feet to a point, said point being distant by a chord of North
83°41’59” East, 728.89 feet from the last described point; and

 

  3. North 82°44’10” East, 767.05 feet to the Point of Beginning;

THENCE from the said point of Beginning, along the centerline of a 24” pipeline,
and the herein described centerline of a 20 foot wide easement as measured 10
feet at right angles each way from the centerline of said 24” pipeline, through
the said land now or formerly of Parcel 4A, South Tract, the nineteen
(19) following described courses and distances:

 

  1. North 07°08’40” West, 362.68 feet to a point;

 

  2. South 82°52’23” West, 20.00 feet to a point;

 

  3. North 07°07’37” West, 10.00 feet to a point;



--------------------------------------------------------------------------------

  4. North 82°52’23” East, 20.00 feet to a point;

 

  5. North 07°07’37” West, 165.00 feet to a point;

 

  6. North 00°00’16” West, 137.58 feet to a point;

 

  7. North 19°27’32” West, 249.21 feet to a point;

 

  8. North 39°26’21” West, 40.42 feet to a point;

 

  9. North 50°33’43” East, 20.00 feet to a point;

 

  10. North 39°26’17” West, 10.00 feet to a point;

 

  11. South 50°33’43” West, 20.00 feet to a point;

 

  12. North 39°26’49” West, 191.00 feet to a point;

 

  13. North 59°27’08” West, 454.47 feet to a point;

 

  14. North 30°32’52” East, 20.00 feet to a point;

 

  15. North 59°27’08” West, 10.00 feet to a point;

 

  16. South 30°32’52” West, 20.00 feet to a point;

 

  17. North 59°27’08” West, 285.00 feet to a point;

 

  18. North 30°32’52” East, 28.14 feet to a point; and

 

  19. North 59°27’08” West, 24.66 feet to the point of Ending at the centerline
of the flange on the inlet side of a valve on said 24” inch pipeline.

Containing within said metes and bounds, 41,163 square feet (0.945 of an acre)
of land, being the same, more or less.

 

AKG

Chk’d by:

 



--------------------------------------------------------------------------------

Exhibit “B”

Depiction of the Land



--------------------------------------------------------------------------------

EXHIBIT B

UTILITY EASEMENT



--------------------------------------------------------------------------------

Tax Parcel No: 12-008.00-015

Prepared by and return to:

Shawn P. Tucker, Esquire

Drinker Biddle & Reath LLP

1100 North Market Street

Suite 1000

Wilmington, Delaware 19801

UTILITY EASEMENT

THIS UTILITY EASEMENT (this “Easement”) is made on the 13th day of May, 2014
from DELAWARE CITY TERMINALING COMPANY, LLC, a Delaware limited liability
company (hereinafter “Grantor”), to DELAWARE CITY REFINING COMPANY, LLC, a
Delaware limited liability company (hereinafter “Grantee”).

For and in consideration of TEN DOLLARS AND NO/100ths ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in connection with that certain Contribution and Conveyance
Agreement by and among PBF Logistics LP, PBF Logistics GP LLC, PBF Energy
Company LLC, PBF Holding Company LLC, Delaware City Refining Company LLC,
Delaware City Terminaling Company LLC and Toledo Refining Company LLC, dated as
of May 8, 2014, Delaware City Terminaling Company LLC, a Delaware limited
liability company, whose address is One Sylvan Way, Second Floor, Parsippany,
New Jersey, 07054 (“Grantor”), does hereby GRANT and CONVEY to Delaware City
Refining Company LLC, a Delaware limited liability company, whose address is One
Sylvan Way, Second Floor, Parsippany, New Jersey, 07054 (“Grantee”), its
successors and assigns, in addition to and not in lieu of any existing utility
easements, a right of way and easement (the “Easement”) to (a) operate, inspect,
protect, maintain, repair, replace, change the size of and remove (collectively,
“Use”) any equipment related to electricity, power, gas, water and other public
utilities providing services to the assets and property owned and operated by
Delaware City Refining Company, LLC (the “Utilities”), and (b) construct,
install, operate, maintain, repair, replace and remove appurtenances to the
Utilities, including, (collectively, together with the Utilities, the
“Facilities”), for the purpose of operating the refinery assets owned and
operated by Delaware City Refining Company LLC and located in Delaware City,
Delaware, as described in the metes and bounds in Exhibit “A” and depicted in
Exhibit “B” attached hereto and made part hereof (the “Land”), and any other
lawful purpose related thereto.

TO HAVE AND TO HOLD the Easement unto Grantee, its successors and assigns,
subject however, to the conditions, covenants and agreements to be kept,
observed and performed by Grantor and Grantee as follows:

 

  1. The Easement granted herein shall be fifty feet (50’) in width.

 

B-1



--------------------------------------------------------------------------------

  2. The Utilities (and any related Facilities) are and shall be in compliance
with applicable law. Grantor and Grantee further agree as follows:

 

  (a) Grantee shall have the right from time to time to cut and remove any
trees, undergrowth or other obstructions, if any, growing or located in the
Easement that may interfere with Grantee’s Use of the Facilities.

 

  (b) Grantee shall from time to time inspect the Easement and repair within a
reasonable time any sink holes, soil erosion, sloughing or impairment to natural
drainage affecting the Easement and occasioned solely by the existence of the
Facilities.

 

  3. Grantee shall have a permanent, non-exclusive right of ingress to and
egress from the Easement on, over and across the Land for any lawful purpose
related to the Easement; provided, however, that to the extent reasonably
practicable, Grantee shall limit such right of ingress and egress to roads or
other routes customarily used or designated therefor by Grantor.

 

  4. Grantee shall, at its sole cost and expense, construct, operate and
maintain the Facilities in accordance with applicable law.

 

  5. Except where caused by the willful misconduct or sole or gross negligence
of Grantor or its agents or employees, Grantee agrees to defend, indemnify and
hold harmless Grantor from all claims, demands and causes of action of any kind
for bodily injury, death, or loss or damage of property of any person arising
out of or resulting from the acts or omissions of Grantee, its contractors,
agents, employees, or invitees in connection with Grantee’s Use of the Easement.

 

  6. Grantor reserves the right to use the Land for all purposes not
inconsistent with the Easement, so long as such use does not interfere with Use
of the Facilities. Grantor agrees not to change the grade over the Easement.

 

  7. Grantee shall have full responsibility, at its sole risk, cost and expense,
to obtain prior to commencing operations hereunder, and thereafter maintain
during the term hererof, any and all necessary permits, including, without
limitation, those permits required to cross any and all roads, railroads, canals
and other private, public and quasi public rights of way with the Facilities.
Grantee agrees to pay all taxes which may be levied or assessed on the
Facilities.

 

  8.

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) business days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally-recognized
overnight express mail

 

B-2



--------------------------------------------------------------------------------

  service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one (1) business day after
delivery with receipt confirmed. All notices, demands and requests to be sent to
the parties shall be sent or made at the addresses set forth in the introductory
paragraph of this Utility Easement.

 

  9. The terms and conditions hereof shall be binding upon and shall inure to
the benefit of the parties hereto, their respective successors and assigns.

 

  10. This Utility Easement shall be construed in accordance with the laws of
the State of Delaware, without giving effect to its principles of conflict of
laws.

 

  11. This Utility Easement may be executed in multiple counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one instrument.

[Signatures begin next page.]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Utility Easement as of the
date of the parties’ acknowledgment set forth below, to be effective as of the
13th day of May, 2014.

 

GRANTOR:

 

DELAWARE CITY TERMINALING COMPANY LLC, a Delaware limited liability company

By:

   

Name:

 

Title:

 

STATE OF DELAWARE

COUNTY OF NEW CASTLE, SS:

On this, the 13th day of May, 2014, before me, the undersigned officer,
personally appeared                     , who acknowledged him/herself to be the
                     of Delaware City Terminaling Company, LLC, a Delaware
limited liability company, and that s/he, as such officer, being authorized so
to do, executed the foregoing instrument for the purposes therein contained by
signing the name of the of such entity by him/herself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public

[Notarial Seal]

My Commission Expires:

 

SIGNATURE PAGE TO THE UTILITY EASEMENT



--------------------------------------------------------------------------------

GRANTEE:

 

DELAWARE CITY REFINING COMPANY LLC, a Delaware limited liability company

 

By:

   

Name:

 

Title:

 

STATE OF DELAWARE

COUNTY OF NEW CASTLE, SS:

On this, the 13th day of May, 2014, before me, the undersigned officer,
personally appeared                     , who acknowledged him/herself to be the
                     of Delaware City Refining Company, LLC, a Delaware limited
liability company, and that s/he, as such officer, being authorized so to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the of such entity by him/herself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public

[Notarial Seal]

My Commission Expires:

 

 

SIGNATURE PAGE TO THE UTILITY EASEMENT



--------------------------------------------------------------------------------

Exhibit “A”

Description of the Land

File No. 23370-ESMT-05, Revision 1                                        
January 24, 2014

Description of a 20’ wide Power Line Easement through Parcel 4A, South Tract,
land now or formerly of Delaware City Refining Company LLC (Deed Record
20100601-0026890), situate southeasterly of Delaware Route 1, southwesterly of
School House Road, easterly of Bear Corbitt Road and northerly of Norfolk
Southern Railroad Company Reybold Industrial Track Right of Way, Red Lion
Hundred, New Castle County, Delaware. (through Tax Parcel 12-007.00-023)

ALL THAT CERTAIN tract, piece or parcel of land situate southeasterly of
Delaware Route 1, southwesterly of School House Road, easterly of Bear Corbitt
Road and northerly of Norfolk Southern Railroad Company Reybold Industrial Track
Right of Way, and shown as a 20’ wide Power Line Easement on a plan prepared by
VanDemark & Lynch, Inc., Engineers, Planners and Surveyors, Wilmington, Delaware
on file No. 23370-ESMT-05, dated June 7, 2013, last revised January 24, 2013,
entitled “Exhibit Plan, Power Line Easement, prepared for, Delaware City
Refining Company, LLC”, and being more particularly described as follows, to
wit:

BEGINNING at a point on the northerly side of Norfolk Southern Railroad Company
Reybold Industrial Track Right of Way, at 60’ wide, a southerly line for Parcel
4A, South Tract, land now or formerly of Delaware City Refining Company LLC
(Deed Record 20100601-0026890), said point being measured along the said
northerly side of Norfolk Southern Railroad from the intersection of the
easterly side of Bear Corbitt Road, State Road No. 7, a variable width public
road, with the said northerly side of Norfolk Southern Railroad, easterly, by a
curve to the left having a radius of 22,890.00 feet, an arc length of 796.46
feet to a point, said point being distant by a chord of North 87°38’57” East,
796.42 feet from the last described point;

THENCE from the said point of Beginning, through the said land now or formerly
of Parcel 4A, South Tract, the eight (8) following described courses and
distances:

 

  1. North 17°06’52” West, 1,412.28 feet to a point;

 

  2. North 19°43’37” East, 323.96 feet to a point;

 

  3. North 25°05’36” East, 160.27 feet to a point;

 

  4. North 19°14’45” East, 139.36 feet to a point;

 

  5. North 22°50’04” East, 481.28 feet to a point;

 

  6. North 26°28’32” East, 327.63 feet to a point;

 

  7. South 78°26’03” East, 228.15 feet to a point; and

 

  8. North 11°19’20” East, 10.73 feet to a point on the southwesterly side of
School House Road, a variable width public road;



--------------------------------------------------------------------------------

THENCE along the said southwesterly side of School House Road, easterly, by a
curve to the right having a radius of 670.01 feet, an arc length of 20.61 feet
to a point, said point being distant by a chord of South 64°42’36” East,
20.61 feet from the last described point;

THENCE through the said land now or formerly of Parcel 4A, South Tract, the
eight (8) following described courses and distances:

 

  1. South 11°19’20” West, 25.84 feet to a point;

 

  2. North 78°26’03” West, 232.86 feet to a point;

 

  3. South 26°28’32” West, 311.66 feet to a point;

 

  4. South 22°50’04” West, 479.95 feet to a point;

 

  5. South 19°14’45” West, 139.79 feet to a point;

 

  6. South 25°05’36” West, 160.35 feet to a point;

 

  7. South 19°43’37” West, 316.36 feet to a point;

 

  8. South 17°06’52” East, 1,410.51 feet to a point on the said northerly side
of Norfolk Southern Railroad;

THENCE, along the said northerly side of Norfolk Southern Railroad, westerly, by
a curve to the right having a radius of 22,890.00 feet, an arc length of 20.59
feet to the point and place of Beginning, said point being distant by a chord of
South 86°37’36” West, 20.59 feet from the last described.

Containing within said metes and bounds, 61,610 square feet (1.414 acres) of
land, being the same, more or less.

 

AKG

Chk’d by:



--------------------------------------------------------------------------------

Exhibit “B”

Depiction of the Land



--------------------------------------------------------------------------------

EXHIBIT C

ACCESS EASEMENT



--------------------------------------------------------------------------------

ACCESS EASEMENT

 

THE STATE OF OHIO    §       §    KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
LUCAS    §   

For and in consideration of TEN DOLLARS AND NO/100ths ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in connection with that certain Contribution and Conveyance
Agreement by and among PBF Logistics LP, PBF Logistics GP LLC, PBF Energy
Company LLC, PBF Holding Company LLC, Delaware City Refining Company LLC,
Delaware City Terminaling Company LLC and Toledo Refining Company LLC, dated as
of May 8, 2014, Toledo Refining Company LLC, a Delaware limited liability
company, whose address is One Sylvan Way, Second Floor, Parsippany, New Jersey,
07054 (“Grantor”), does hereby GRANT, BARGAIN, SELL and CONVEY to PBF Holding
Company LLC, a Delaware limited liability company, whose address is One Sylvan
Way, Second Floor, Parsippany, New Jersey, 07054 (“Grantee”), its successors and
assigns, including PBF Logistics LP, a Delaware limited partnership, an
exclusive right of way and easement to cross any walkways, roadways and pathways
(the “Easement”) necessary to (a) access, operate, inspect, protect, maintain,
repair and remove (collectively, “Use”) the equipment, facilities and other
property described in Exhibit “A” attached hereto and made part hereof (the
“Equipment”), and (b) construct, install, operate, maintain, repair, replace and
remove appurtenances to the Equipment (collectively, together with the
Equipment, the “Facilities”), for the purpose of operating the Facilities, in,
on, over, across and under the land owned by Grantor and located in Toledo,
Ohio, as described in the metes and bounds in Exhibit “B” and depicted in
Exhibit “C” attached hereto and made part hereof (the “Land”).

TO HAVE AND TO HOLD the Easement unto Grantee, its successors and assigns,
subject however, to the conditions, covenants and agreements to be kept,
observed and performed by Grantor and Grantee as follows:

 

  1. The Easement granted herein shall be fifty feet (50’) in width.

 

  2. Grantor and Grantee further agree as follows:

 

  (a) Grantee shall have the right from time to time to cut and remove any
trees, undergrowth or other obstructions, if any, growing or located in the
Easement that may interfere with Grantee’s Use of the Facilities.

 

  (b) Grantee shall from time to time inspect the Easement and repair within a
reasonable time pavement, curbing, any sink holes, soil erosion, sloughing or
impairment to natural drainage affecting the Easement and occasioned solely by
the existence of the Facilities.

 

C-1



--------------------------------------------------------------------------------

  3. Grantee shall have a permanent, non-exclusive right of ingress to and
egress from the Easement on, over and across the Land for any lawful purpose
related to the Easement; provided, however, that to the extent reasonably
practicable, Grantee shall limit such right of ingress and egress to roads or
other routes customarily used or designated therefor by Grantor.

 

  4. Grantee shall, at its sole cost and expense, construct, operate and
maintain the Facilities in accordance with applicable law.

 

  5. Except where caused by the willful misconduct or sole or gross negligence
of Grantor or its agents or employees, Grantee agrees to defend, indemnify and
hold harmless Grantor from all claims, demands and causes of action of any kind
for bodily injury, death, or loss or damage of property of any person arising
out of or resulting from the acts or omissions of Grantee, its contractors,
agents, employees, or invitees in connection with Grantee’s Use of the Easement.

 

  6. Grantor reserves the right to use the Land for all purposes not
inconsistent with the Easement, so long as such use does not interfere with Use
of the Facilities. Grantor agrees not to change the grade over the Easement.

 

  7. Grantee shall have full responsibility, at its sole risk, cost and expense,
to obtain in connection with the Use of the Facilities, and thereafter maintain
during the term hereof, any and all necessary permits, including, without
limitation, those permits required to cross any and all roads, railroads, canals
and other private, public and quasi public rights of way with the Facilities.

 

  8. All notices, requests, demands, and other communications hereunder will be
in writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) business days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally-recognized
overnight express mail service such as Federal Express, UPS, or DHL Worldwide,
one (1) Business Day after deposit therewith prepaid; or (d) if by e-mail, one
(1) business day after delivery with receipt confirmed. All notices, demands and
requests to be sent to the parties shall be sent or made at the addresses set
forth in the introductory paragraph of this Easement.

 

  9. The terms and conditions hereof shall be binding upon and shall inure to
the benefit of the parties hereto, their respective successors and assigns.

 

  10. This Easement shall be construed in accordance with the laws of the State
of Ohio, without giving effect to its principles of conflict of laws.

 

C-2



--------------------------------------------------------------------------------

  11. This Easement may be executed in multiple counterparts, each of which
shall constitute an original, and all of which, when taken together, shall
constitute one instrument.

[Signatures begin next page.]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Easement as of the date of
the parties’ acknowledgment set forth below, to be effective as of the 14th day
of May, 2014.

 

GRANTOR:

 

TOLEDO REFINING COMPANY LLC, a Delaware limited liability company

By:

   

Name:

 

Title:

 

 

STATE OF

     

)

     

)

 

SS:

COUNTY OF

     

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2014
by                     , the                      of Toledo Refining Company
LLC, a Delaware limited liability company, on behalf of the company.

 

              Notary Public My commission expires:            [SEAL]

 

 

SIGNATURE PAGE TO THE UTILITY EASEMENT



--------------------------------------------------------------------------------

GRANTEE:

 

PBF HOLDING COMPANY LLC, a Delaware limited liability company

By:

   

Name:

 

Title:

 

 

STATE OF

     

)

     

)

 

SS:

COUNTY OF

     

)

 

The foregoing instrument was acknowledged before me this 14th day of May, 2014
by                     , the                      of PBF Holding Company LLC, a
Delaware limited liability company, on behalf of the company.

 

              Notary Public My commission expires:            [SEAL]

 

This instrument prepared by

and after recording return to:

    

GRANTEE:

PBF HOLDING COMPANY LLC, a Delaware limited liability company

                          By:                  Name:                Title:     

 

SIGNATURE PAGE TO THE ACCESS EASEMENT



--------------------------------------------------------------------------------

STATE OF OHIO

    §       §  

COUNTY OF LUCAS

      §  

This instrument was acknowledged before me on May 14, 2014, by
                    , the                      of                     , a
                                , on behalf of said                     .

 

      Notary’s Signature       (Name typed or printed)   Commission Expires:    

 

SIGNATURE PAGE TO THE ACCESS EASEMENT



--------------------------------------------------------------------------------

EXHIBIT “A”

Assets



--------------------------------------------------------------------------------

EXHIBIT “B”

Description of the Land



--------------------------------------------------------------------------------

EXHIBIT “C”

Depiction of the Land



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF CONVEYANCE



--------------------------------------------------------------------------------

CERTIFICATE OF CONVEYANCE

THIS CERTIFICATE OF CONVEYANCE is entered into as of [                    ],
2014 (this “Certificate”), by and between [                    ], a
[                            ] (“Transferor”), and [                    ], a
[                            ] (“Transferee”).

RECITALS

A. Transferee and Transferor are wholly-owned affiliates of each other and have
(together with the other parties thereto) entered into that certain Contribution
and Conveyance Agreement dated as of [                    ], 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Contribution Agreement”), providing, subject to the terms and conditions set
forth therein, for the transfer, assignment and delivery by Transferor to
Transferee of all of Transferor’s right, title and interest in and to the assets
and/or interests set forth on Schedule A hereto (the “Assets and/or Interests”).

B. The Parties desire to execute and deliver this Certificate for the purpose of
effecting the transfer, assignment and delivery to Transferee of the Assets
and/or Interests as contemplated pursuant to the Contribution Agreement.

NOW, THEREFORE, in consideration of the covenants and mutual agreements
contained herein and in the Contribution Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Transferor and Transferee hereby agree as follows:

1. Definitions. Unless otherwise defined herein, each capitalized term used
herein shall have the meaning assigned thereto in the Contribution Agreement.

2. Transfer of the Assets and/or Interests. Contingent upon the Closing,
effective as of the Closing, Transferor hereby sells, transfers, assigns and
delivers to Transferee all of Transferor’s right, title and interest in and to
the Assets and/or Interests free and clear of all Liens, subject to or together
with any easements as specified on Schedule A, and Transferee hereby acquires
and accepts from Transferor such Assets and/or Interests.

TO HAVE AND TO HOLD, unto Transferee, its successors and assigns, the Assets
and/or Interests, together with all and singular the rights and appurtenances
thereto in anywise belonging, subject, however, to the terms and conditions
stated in this Certificate and in the Contribution Agreement, forever.

3. Amendment and Modification; Waiver. Any provision of this Certificate may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party, or in the case of a waiver,
by the Party against whom the waiver is to be effective.

4. No Third-Party Beneficiary. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any Person, other than the
Parties and their respective permitted successors and assigns (pursuant to the
Contribution Agreement), any rights or remedies under or by reason of this
Certificate.

 

D-1



--------------------------------------------------------------------------------

5. GOVERNING LAW. THIS CERTIFICATE (AND ANY CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS CERTIFICATE) SHALL BE GOVERNED BY THE LAW OF THE STATE OF
DELAWARE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF DELAWARE.

6. Contribution Agreement. Notwithstanding anything in this Certificate to the
contrary, the sale, transfer, assignment and delivery effectuated hereby are
subject in all respects to the terms and conditions of the Contribution
Agreement and nothing in this Certificate, express or implied, is intended or
shall be construed to expand or defeat, impair or limit in any way the rights,
obligations, claims or remedies of Transferor or Transferee as set forth in the
Contribution Agreement. In the event that any term or condition of this
Agreement conflicts with any provision, term or condition of the Contribution
Agreement, the provisions, terms and conditions of the Contribution Agreement
shall prevail in all respects.

[signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of
Conveyance on the date first set forth above.

 

TRANSFEROR:

 

[                    ]

By:     Name:   Title:  

 

TRANSFEREE:

 

[                    ]

By:     Name:   Title:  

 

SIGNATURE PAGE TO THE FORM OF CERTIFICATE OF CONVEYANCE



--------------------------------------------------------------------------------

Schedule A

Assets and/or Interests



--------------------------------------------------------------------------------

EXHIBIT E

DEED



--------------------------------------------------------------------------------

   

Tax Parcel No.: 12-007.00-007

 

Prepared By/Return To:

Stephen M. Kessler, Esq.

Drinker Biddle & Reath LLP

222 Delaware Ave, Suite 1410

Wilmington, Delaware 19801

DEED

THIS DEED, made this 12th day of May, 2014,

BETWEEN

DELAWARE CITY REFINING COMPANY LLC, a Delaware limited liability company, party
of the first part,

AND

Its wholly-owned subsidiary DELAWARE CITY TERMINALING COMPANY LLC, a Delaware
limited liability company, party of the second part,

WITNESSETH, that the said party of the first part, for and in consideration of
the sum of TEN DOLLARS ($10.00), and other good and valuable consideration,
lawful money of the United States of America, the receipt whereof is hereby
acknowledged, hereby contributes, grants and conveys unto the said party of the
second part it’s heirs and assigns, in fee simple.

ALL those certain lots, pieces or parcels of land with the improvements thereon,
situate in New Castle, New Castle County and State of Delaware, as more
particularly described on Exhibit A attached hereto.

BEING a portion of the same lands and premises which The Premcor Refining Group,
Inc., by Deed dated June 1, 2010, and recorded in the Office of the Recorder of
Deeds in and for New Castle County and the State of Delaware as Instrument
Number 20100601-0026890, did grant and convey unto Delaware City Refining
Company LLC, in fee.

SUBJECT, HOWEVER to, all recorded easements, agreements and/or restrictions to
the extent the same are in full force and effect.

 

E-1



--------------------------------------------------------------------------------

GRANTEES MAILING ADDRESS:

c/o PBF Holding Company LLC

1 Sylvan Way

Parsippany, NJ 07064

IN WITNESS WHEREOF, the said party of the first part has set hereunto set his
hand and seal.

 

SEALED AND DELIVERED                     

IN THE PRESENCE OF:

    

 

DELAWARE CITY REFINING COMPANY LLC,

a Delaware limited liability company

            (SEAL) Witness      By: Jeffrey Dill, Senior Vice President   

 

STATE OF NEW JERSEY

    )      

)

 

SS:

COUNTY OF MORRIS

    )  

BE IT REMEMBERED, that on this 12th day of May, 2014, personally came before me,
the Subscriber, a Notarial Officer for the State and County aforesaid, Jeffrey
Dill, Senior Vice President of Delaware City Refining Company LLC, known to me
personally to be such and he acknowledged this Deed to be the act and deed of
such company.

GIVEN under my Hand and Seal of Office, the day and year aforesaid.

 

       

Notary Public

Printed Name:

    

(SEAL)

   My commission expires:     

 

 

 

 

SIGNATURE PAGE TO THE DEED CONVEYING DELAWARE CITY ASSETS



--------------------------------------------------------------------------------

EXHIBIT A

ALL THAT CERTAIN tract, piece or parcel of land situate between the
southwesterly side of School House Road and the northerly side of Norfolk
Southern Railroad Company Reybold Industrial Track Right of Way, southeasterly
of Delaware Route 1, Red Lion Hundred, New Castle County, Delaware, and being
more particularly described as follows, to wit:

BEGINNING at a point, the southeasterly corner for other land now or formerly of
Delaware City Refining Company LLC (Deed Record 20100601-0026890) on the
northerly side of Norfolk Southern Railroad Company Reybold Industrial Track
Right of Way, at 60 feet wide, said point being measured along the said
northerly side of Norfolk Southern Railroad Company Reybold Industrial Track
Right of Way from it’s intersection with the easterly side of Bear Corbitt Road,
State Road 7, a variable width public road, the three (3) following described
courses and distances:

 

  1. Easterly, by a curve to the right having a radius of 22,890.00 feet, an arc
length of 1,612.09 feet to a point, said point being distant by a chord of North
86°37’43” East, 1,611.76 feet from the last described point;

 

  2. Easterly, by a curve to the left having a radius of 22,920.00 feet, an arc
length of 728.92 feet to a point, said point being distant by a chord of North
83°41’59” East, 728.89 feet from the last described point; and

 

  3. North 82°44’10” East, 484.36 feet to the point of Beginning;

THENCE, from the said point of Beginning, along the said easterly line for other
land now or formerly of Delaware City Refining Company LLC, North 00°00’25”
West, 1,456.66 feet to a point on the southwesterly side of a 15 foot wide strip
of land dedicated to the State of Delaware as part of School House Road (Deed
Record 20130117-0003920);

THENCE along the said southwesterly side of a 15 foot wide strip of land
dedicated to the State of Delaware, the three (3) following described courses
and distances:

 

  1. South 73°53’09” East, 263.26 feet to a point of curvature;

 

  2. Southeasterly, by a curve to the right having a radius of 245.00 feet, an
arc length of 162.74 feet to a point of tangency, said point being distant by a
chord of South 54°51’25” East, 159.76 feet from the last described point; and

 

  3. South 35°49’40” East, 1,403.63 feet to a point on the said northerly side
of Norfolk Southern Railroad Company Reybold Industrial Track Right of Way;



--------------------------------------------------------------------------------

THENCE along the said northerly side of Norfolk Southern Railroad Company
Reybold Industrial Track Right of Way, South 82°44’10” West, 1,214.75 feet to
the point and place of Beginning.

Containing within said metes and bounds, 23.792 acres of land, being the same,
more or less…